Title: Anonymous to Thomas Jefferson, 26 May 1816
From: Anonymous
To: Jefferson, Thomas


          
            Respected Friend
              May 26th 1816
          
          The numerous,  vindictve and malicious Aspersions that have appeared in our public papers to lacerate your Character & reputation—by factious Harpies & party Zealots for the last twenty years have fill’d the breasts of your friends with sorrowfull feelings & vexatious indignation and of none more than the person who now takes the liberty of addressing you—it is a Tax laid on superior Talents & Virtue & exemplified in an eminent degree in the Redeemer of the World who committed no Sin—neither was Guile found in his mouth—the Writer of this has recd some Consolation in his own life’s experience in the reflection that he has seen many a Cur dog lift his leg—& water the outside of a Church which had no effect in defiling the Sanctity of the Temple & in this light he has uniformly viewed the unceasing virulent attacks upon your Reputation—but in the numerous Conflicts & Controversies upon your Character—he has been hard set to Justify you upon the Subject of Slave Keeping after the energetic & forcible Expressions in your Notes on Virginia (extracts from which he has only seen) that the wonderfull Great-Almighty Creator—does not possess one Attribute that we could apply to in a Contingent Conflict with that People. I must confess upon this Subject your practice is indefensible—tho I have heard alledged by some of your best Friends—that you hold them as you would a Wolf by the Ears that he should do no mischief & by others better informed—that you owe them not only Liberty—but Education to qualify them for that Liberty—this is ingenious reasoning & satisfactory—provided—that no Motives of personal Convenience & Interest make a part of it—the Writer of this—makes no hesitation in declaring that if an immediate Abrupt & total Emancipation depended upon his (ipse dixit) he should withhold it as he conceives that it might do more Mischeif than Good but as the Evil has been introduced gradually—in the same way it ought to be gotten rid of & that in the first instance by Men Eminent for Talents—discernment & Disinterestness which would lead others Step by Step to abolish it without material Injury to the Mass of the Community—what a Continuance of Known Injury & injustice may finally lead to I will not in this place undetake to say but—what will Posterity say of the illustrious Author of the Declaration of our Independane should he leave a numerous Class of his fellow Men in the Abject & forlorn Conditn of Slaves who have never done either himself or his Country Injury—but have recd heaped Measures of Insults & wrongs—Death before Slavery—is the Banner under which we fought in our Revolutiony War—where our Civil & not personal Rights were in Controversy—& shall we imitate the Case of the person in the Gospel whose Lord after releasing him from a great Debt—threw his fellow Servant into Prison for a penny—nay Keep in Bondge those who owe us Nothing—but who have clear’d our Lands & in various Ways—contributed to our Comfort & Support—let the Name of Thos Jefferson after the Sentiments he has publicly expressd on this Subject—never be coupled or cited with that of Bacon—the bribe’d Judge—The Writer of this could add numerous Arguments to shew the Absurdity & Wickedness of Robbing a Man of his person—depriving him of his Liberty & obstructing his Happiness & improvement & the political Evil to Society—but holds it superfluous to the Mind he is addressing—we hesitate at receiving Stolen Goods—Knowing them fraudulently taken—but make no hesitation at receiving what is incomparably more valuable than any Kind of Property—Human Souls—violating in the Seperation of their Connections every feeling of Nature—Making us worse than Cannibals—this Justified by Legislation — & Courts of Justice The Writer of this has seen with Frantic Feelings what he had no power to alleviate—the most heart Rending Seperations—but it has had the happy Effect to convince him of the Christian System—which from Some of the Absurdities mixed with it—he had almost doubted & recollecting that it makes part of the presents that you have expressed—I will venture to State tho it may make little impression on the Mind he is adressing—who no doubt has abler Views on the Subject—when I consider what Man’s original Stamina—what he proceeds from—when I see what a dolefull helpless Figure he makes in Infancy—unable to distinguish his Parents or what is Salutary or pernicious in his Food—how dependant & helpless—how ignorant for years—what instructions are necesary for his Conduct—how prone to Evil Habits & Cruelty his Spirts—that it takes one thrd of his Life to qualify him to act in the World when in the World under the domains of Propensities & passions—cheating & being Cheated—Robbing & being Robbed—destroying his Fellow Creatures & etc. see the Slavery of the West indies & the Southern States—see South America desolated by Spain & their County taken Millions of Men destroyd—See the East Indies—Millions Suffering by the Rapacity of British Merchents—look at the French Revolution—& the Crueties of it—see the enormites of Private Life—look at Man at the End of his Career—mixing with the Dust Dust—then what is Man the Pompous Self Styled Governor of the World—but a thing of Night a worm—a wretch—contrast him with the Power—that could take the Mass of Matter in Your Estate from its foundation & move it to where I am writing or take the Cities of Philaa—Baltimore London—Paris or Amsterdam & Remove them into your State—extend the Idea to the Mass of Matter betwixt this & Calcutta in the East Indies extend to the Idea to the Planetary System (of which I have but an Imperfect Idea Myself) can you compehend the Power,—No—you cannot—Contemplate your own System from its foundation its progress & termination & ask whether you are not a living Miracale in Yourself—carry this to every thing around you—can You create Knowledge no—every thing is Given to you—all Knowledge is Revelation—the Doctrines promulgated by Jesus Christ are Medicines—if taken—will cure the assort disorders of our System—they will destroy & root out the Evil propensitys of our Nature—they will Refine they will purify, they will place Man in that Situation he ought to be—considing his Weakness—his Ignorance & his Dependence & enable TJ to reject the Fiery darts & venomous Bites of his advesaries in the Soft Spirit of the Gospel with the Saying of Father forgive them for they Know not what they do—The Devil going about like a Roaring Lyon seeking whom he may devour—the Devils Getting into a herd of Swine & Going down a Steep place into the Sea—the Dead rising from their Graves Jesus being of the Liniage of David is not proved by Joseph being of that Line—the only begotten Son of that wonderfull immense Being is an unhapy Expression—these things I doubt—say disbelive—& these Pious Persons who see into these things I hope will have compassion on my Want of Sight—& not abuse—vilify—cudgell—hang or burn me for what I cannot help—but that the Mind of Jesus Christ was again raized—Sanctified—prepared to go thro the Humiliations—Sufferings & trials—to exercise the Virtues that he practised—at the time he did & in the State the World then was for the Benefit & Redemption of Mankind from the Pompous Ignorance—Wretchd Cruety & Depravity of his Nature I most firmly believe & I have no doubt if I partake while here a Sufficent Portion of the Spirt that actuated him that it will cast out & destroy every evil disposition & Propensity of my Nature—tranquilize my Mind & if I transmigrate from this State of Being prepare it for any additonal Bounties that an all Wise & Powerfull Creator may extend to it
           My hand tires & the bounds of a letter does not admit of amplyfying the Subjects I have introduced which I have been forced to condense in as Small a Compass as I well could I dout Some parts are unintelegable but if they Shoud  Stir up your own Thoughts they will do it more Justice to this than I have the Vanity to pretend to—As I belive concluded all letters to you are exempt from Postage I dispense with omit the paymt of it—& I hope you will 
take this address in good  part which woud be reviewed revised & corrected if there was a probability of the Writer ever being Known—it would however afford him Satisfaction to Know that this reached its Destination & if not too much trouble JT—coudof Virginia (letters Received)—could acknowledge in Duane’s Philaa Country Aurora—the receipt of a Washington Letter—without any thing further—
          
          My Mind is in a State of vacillments whether to send or Retain this letter—it is so hastily & slovenly written—but as it will travel, incog—it goes—
        